Title: To Benjamin Franklin from Isaac Norris, 19 October 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend BF
            Fairhill, Octobr 19th. 1761
          
          I find my Last of the 30th of September mist the Packet by which it was intended so that having since that Date received yours of 7th August and and Letter from the Executors of R. Partridge by which they Order and direct the Settlement of their Accounts here I retract my former Order to pay them the Ballance of R P. Account as it will suit me better to settle and discharge that Account here in pursuance of their said Order. I have now procured Bills of Exchange which I shall remit directly to my old Friend R. Charles for which Reason I contravene my Order to pay him the £200 mentioned in mine of the 30th of September last.
          The distresses of the Merchants for want of Bills of Exchange at a reasonable Price and the Strong Rumours of a Peace which gained Credit at the same Time induced the last Assembly to order the Trustees “forthwith” to draw Bills of Exchange for the first Parliamentary Grant which they are now drawing to make up about £26.000 sterling the greatest Part of which is already drawn and Subscriptions for the whole some Time since compleated.
          As the Merchants are limited in the Sums and obliged to pay for the Bills in our Paper Currency only the Bills perhaps may not be sent by the Vessels now ready to sail for London and other Ports in England to more than ½ or ⅔ds of the Whole Sum. But their Necessities are so great that I believe the Remainder will soon follow. I was of Opinion that the House had better defer their Order for drawing Bills till we had had a Confirmation of a Peace, but as every Body did or affected to, believe the Reports Current at that Time the Province must take the Chance of the Stocks to answer their Bills now drawn.
          I have given your Account Current Credit for the Mony paid Col. Lloyd, both Payments amounting to the Sum of One Hundred Pounds Sterling. I have mentioned Som’thing on this Head in some of my former Letters.
          I found at the End of last Year that several of the Members were well acquainted with R. Charles’s declining the Agency of this Province, tho’ not from me, however, as I proposed to inform the House of it when the Year expired, I acted accordingly, and the present Assembly have complied with his Request so that it now only remains to settle and discharge his Accounts In Order to which I shall remit Bills of Exchange to himself as I apprehend this Method will be more acceptable to him than the Manner before proposed. If the price of Stocks should encourage at the Time of receiving this Advice or during your stay in England, be pleasd to invest what Mony I may have in your Hands in the consolidated Annuities in Addition to what I have already there or in any other of the publick Funds, thô I suppose the prizes [prices] of all are very soon brought to an equal value by the Stockjobbers according to their several Purchases.
          I would chuse mine to lye together as I think the Sum will be too inconsiderable to be seperated—but in this use your own Judgment. I am your Affectionate Friend
          
            I Norris
          
          
            Whilst I am writing I am informed that Captains Gibbons, Friend, and Bradford are arrived but as they bring me no Letters I have nothing futher to add.
            
            The Trustees inform me they have taken Care to advise Their drawing.
          
         
          [In the margin:] Added—I have enclosed a Second Bill of Exchange ut Supra for £97. 10s. 8d. Sterling.
          Endorsed: See page 125  Sent by Captn Hervey and W. Fisher B F recd it. ackd. Janry 7. 1762
        